Exhibit 10.62
4025 S. Riverpoint Parkway
Phoenix, AZ 85040

University of Phoenix
September 3, 2013
Dr. William J. Pepicello




Dear Bill:


This letter (the “Transition Agreement”) will confirm and set forth the terms of
the transition arrangements that have been agreed to by University of Phoenix,
Inc. (“UOPX”), Apollo Group, Inc. (“Apollo”) (collectively, “the Company”) and
you in connection with your voluntary retirement from UOPX.


1.
You have agreed to remain in your current position of President of University of
Phoenix on a full-time basis while UOPX conducts a search to find your
successor, in order to ensure a smooth and orderly transition of your job duties
and responsibilities to your successor (collectively, the “Transition Period”).
Your voluntary retirement from your employment with UOPX will be effective on
the hire date of your successor as President of University of Phoenix (your
“Retirement Date”).



2.
During the Transition Period:



(a)
you will continue to be compensated by UOPX based on your current annual salary
and annual bonus target percentage;



(b)
you will continue to be eligible to participate in Apollo’s employee benefit
plans, in accordance with the terms of those plans;



(c)
you will remain eligible to receive your special cash retention award payments
that are scheduled to vest on September 15, 2013 and March 29, 2014 (which has
already been paid to you but is subject to a repayment obligation until it vests
on March 29, 2014), provided that you meet the service-vesting and other
requirements for payment of those awards, as set forth in the relevant award
agreement; and



(d)
Your existing equity awards will continue to vest and, in the case of stock
option awards, continue to be eligible for exercise, on their existing terms as
governed by the 2000 Stock Incentive Plan, as amended and restated from time to
time, and the terms of your award agreements.



3.
Once the Transition Period ends and your employment with UOPX terminates on the
Retirement Date, subject to approval by the UOPX Board of Trustees (“UOPX
Board”) and the Compensation Committee



















--------------------------------------------------------------------------------




Dr. William J. Pepicello
September 3, 2013
Page 2 of 5


of the Apollo Group, Inc. Board of Directors (the “Compensation Committee”), you
will be entitled the following benefits, provided that you meet the eligibility
conditions set forth in paragraph 4 below:


(a)
A cash severance payment of $977,863.001 (the “Cash Severance Benefit”), which
is comparable to eighteen (18) months of current base salary in the aggregate
dollar amount of $577,500.00 plus an additional dollar amount of $400,363.00
representing the average of your actual annual bonus payments for the Company’s
2011, 2012, and 2013 fiscal years. This Cash Severance Benefit will be paid to
you in successive equal installments over the applicable eighteen (18) month
period following your separation from service (within the meaning of Section
409A of the Internal Revenue Code) on the regularly scheduled pay dates in
effect for the Company’s salaried employees, with the first such installment to
be paid on the first such pay date - within the seventy-five (75)-day period
measured from your separation form service - on which the Required Release,
discussed in paragraph 4 below, is effective following the expiration of the
applicable maximum review/delivery/return and revocation periods to which you
are entitled under any applicable law with respect to such Required Release, or
to begin on such subsequent date thereafter as the Company may determine in its
sole discretion, but in no event shall the first such installment be paid later
than the fifteenth (15th) day of the third (3rd) calendar month following your
separation from service. Each such payment shall be subject to the Company’s
collection of all applicable withholding taxes, and the Participant shall
receive only the portion of such payment remaining after such withholding taxes
have been collected. For purposes of Section 409A of the Code, the Cash
Severance Benefit shall be deemed to be a series of separate payments, with each
installment of the Cash Severance Benefit to be treated as a separate payment.
In no event shall you have any right to control or designate the calendar year
in which the payment of your Cash Separation Benefit shall commence.



(b)
A COBRA lump sum payment in the gross amount of $10,464 (which is equal to
eighteen (18) months of Company contributions), payable at the same time as the
first installment described in paragraph 3(a) above. The COBRA Lump Sum Payment
is considered supplemental wages and subject to the Company’s collection of all
applicable withholding taxes.



(c)
A cash bonus for the 2014 fiscal year, based on the actual Company’s results for
the financial and non-financial measures applicable to that bonus and based at
target-level attainment for department measures, prorated for the period you
actually work during the













______________________
1 This is an estimated severance amount. The final amount will be determined
using the actual payout of the 2013 fiscal year bonus. This severance amount is
based on our current best estimate of what the 2013 fiscal year bonus payment
will be.


--------------------------------------------------------------------------------




Dr. William J. Pepicello
September 3, 2013
Page 3 of 5    


2014 fiscal year prior to your Retirement Date. Payment of this cash bonus (if
any) shall occur at the time the bonus is ordinarily paid to similarly situated
active employees after the results on which the bonus is based have been
determined, but in no event later than November 15, 2014, and shall be subject
to the Company’s collection of all applicable withholding taxes.


(d)
A lump sum payment of $255,360, payable at the same time as the first
installment described in paragraph 3(a) above and subject to the Company’s
collection of all applicable withholding taxes.



(e)
You will be provided with the opportunity to enter into a consulting agreement
substantially in the form of attached Schedule A with such changes requested by
the Company in its sole discretion (the “Consulting Agreement”) with the Company
for a period of eighteen (18) months following your Retirement Date with a total
monthly consulting fee of $51,770.83, and containing terms agreeable to the
Company, including but not limited to a non-competition agreement for the
18-month period following the Retirement Date. The

level of services that you would be required to perform under this consulting
agreement shall be determined by the Company and will not exceed twenty percent
(20%) of the
average level of services you provided to UOPX as an employee during thirty-six
(36) month period immediately preceding your Retirement Date.


4.
Your eligibility to receive the benefits set forth in paragraph 3 above is
contingent upon: (i) approval of those benefits by the UOPX Board and the
Compensation Committee, and (ii) you meeting each of the following conditions:



(a)
You must not resign from your employment with UOPX or be terminated by UOPX for
Cause (as that term is defined in the Senior Executive Severance Pay Plan) prior
to the Retirement Date,



(b)
You must execute and deliver to the Company a general release substantially in
the form of attached Schedule B with such changes requested by the Company in
its sole discretion (the “Required Release”) within twenty-one (21) days (or
forty-five (45) days if such longer period is required under applicable law)
after your separation from service, and



(c)
the Required Release becomes effective and enforceable in accordance with
applicable law,



As a condition of the benefits under this letter, you covenant and agree not to
disclose to anyone the negotiations, conditions or terms of this letter or the
fact that this letter exists, except to your attorney, immediate family, tax
advisor, or as may be required by law.














--------------------------------------------------------------------------------




Dr. William J. Pepicello
September 3, 2013
Page 4 of 5


We look forward to continuing to work with you as you assist with the orderly
transition of your job duties and responsibilities. We thank you for your
service to UOPX and wish you the best in retirement.


Sincerely,
 
 
 
/s/ Merrilee Engel
 
MERRILEE ENGEL
 
CHAIR OF THE BOARD OF TRUSTEES
 
UNIVERSITY OF PHOENIX, INC.
 
 
 
/s/ Gregory W. Cappelli
 
GREGORY W. CAPPELLI
 
CHIEF EXECUTIVE OFFICER
 
APOLLO GROUP, INC.
 



















--------------------------------------------------------------------------------




Dr. William J. Pepicello
September 3, 2013
Page 5 of 5


ACCEPTANCE


Without limiting the foregoing, I hereby accept and agree to the terms set forth
in this Transition Agreement. In accepting the terms of this letter agreement, I
acknowledge that I have not relied upon any statement made by Apollo, UOPX, or
any of their respective directors, officers, employees, or representatives, with
regard to the terms of my employment unless the representation is specifically
included in this Transition Agreement. Moreover, this Transition Agreement
contains the entire understanding regarding the subject matter of this letter
agreement. I am entering into this Transition Agreement knowingly and
voluntarily.




 
/s/ William J. Pepicello
 
WILLIAM J. PEPICELLO
 
 
 
 
 
9/15/13
 
DATE











--------------------------------------------------------------------------------




SCHEDULE A
CONSULTING AGREEMENT


This Consulting Agreement (the “Agreement”) is between Dr. William J. Pepicello
(“Consultant”) and University of Phoenix, Inc. and Apollo Group, Inc., an
Arizona corporation (collectively, “the Company”).


WHEREAS, Company desires to retain the services of Consultant as an independent
contractor so that his professional skills, abilities and experience will be
available to Company for a defined, limited period,


WHEREAS, Consultant is willing to perform in such a capacity on the terms and
conditions hereinafter set forth; and


WHEREAS, Consultant represents that he has the requisite skills, abilities and
experience to provide the services desired by Company;


NOW, THEREFORE, IN CONSIDERATION for the mutual promises and covenants contained
herein, the parties to this Agreement hereby agree as follows:


1.    Consulting Services. Effective as of ______________________ (the
“Effective Date”), the Company hereby engages Consultant as an independent
contractor to provide the following services:
[INSERT DESCRIPTION OF SERVICES] (the “Services”).


2.    Term of Agreement. This Agreement shall commence as of the Effective Date
and shall continue until _____________________ [DRAFTING NOTE: THIS DATE USED
SHOULD BE THE DATE THAT IS 18 MONTHS AFTER THE EFFECTIVE DATE] (the “Consultancy
Period”), unless: (i) earlier terminated pursuant to a right of termination
specified in this Agreement or (ii) extended pursuant to a written agreement or
amendment executed by each party hereto. Consultant’s transition from an
employee of the Company to a consultant shall constitute a “separation from
service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended.


3.    Compensation for Consulting Services.


(a)    During the Consultancy Period, Consultant shall be paid $51,770.83 per
month for each month spent in providing the Services under this Agreement and a
pro-rated monthly amount for partial months so spent; provided that Consultant
complies with the terms, conditions and restrictions of this Agreement.


(b)    The level of services that Consultant will be required to perform under
this consulting agreement shall be determined by the Company and will not exceed
twenty percent (20%) of the average



















Schedule A - Page 1 of 15

--------------------------------------------------------------------------------




level of services Consultant provided to the Company as an employee during
thirty-six (36) month period immediately preceding Consultant’s termination of
employment as an employee of the Company.


(c)    The fees shall be paid to Consultant within ten (10) business days after
the end of the applicable calendar month of services.


4.    Reimbursement of Expenses.


(a)    The Company shall reimburse Consultant for all reasonable out-of-pocket
business expenses actually incurred by Consultant in providing the services
required of him pursuant to this Agreement. However, Consultant must obtain
pre-authorization from the Company’s Chief Executive Officer, or his designee,
for any business expense for which Consultant seeks reimbursement under this
Agreement. As to each such expense for which Consultant seeks reimbursement,
Consultant must furnish detailed receipts and other valid documentation within
forty-five (45) calendar days following the later of: (i) the date on which that
expense is incurred or (ii) the date on which Consultant receives the invoice or
billing statement for such expense for the incurred. The Company shall provide
Consultant with each reimbursement to which he is entitled hereunder within
thirty (30) business days after his submission of the requisite invoice. In no
event, however, will any expense be reimbursed later than the close of the
calendar year following the calendar year in which that expense is incurred.


(b)    In addition, the following provisions shall apply to such reimbursement
arrangement hereunder: (i) the amount of expenses eligible for reimbursement in
any one calendar year will not affect the amount of expenses eligible for
reimbursement in any other calendar year for which such reimbursement is to be
provided hereunder; and (ii) Consultant’s right to the reimbursement of such
expenses cannot be liquidated or exchanged for any other benefit.


5.    Confidential Information. Currently with the execution of this Agreement,
Consultant shall execute and deliver to the Company the Proprietary Information
and Intellectual Property Agreement attached as Exhibit A to this Agreement and
shall abide by all the terms and provisions of that agreement.


6.    Nature of Relationship.


(a)    Nothing in this Agreement shall be interpreted or construed as continuing
any employment relationship between Consultant and the Company during the
Consultancy Period. Accordingly, Consultant shall not represent himself as an
officer, employee or agent of the Company to any third party, and Consultant’s
services under this Agreement shall be rendered solely as a non-employee
independent contractor.


(b)    Without limiting the generality of the foregoing, Consultant hereby
agrees and confirms that during the Consultancy Period, he will not be entitled
to participate in any employee benefit plans, policies or programs of the
Company, including (without limitation) group term life insurance or group
health benefit plans, workers’ compensation, disability insurance, vacation,
sick pay, profit-sharing, cash















Schedule A - Page 2 of 15

--------------------------------------------------------------------------------




incentive plans, the Employee Stock Purchase Plan, stock option or other
stock-based compensation plans, retirement benefits or 401(k) plan.         


(c)    Consultant shall be solely responsible for the payment of all taxes that
become due and payable on any amounts paid to him by the Company pursuant to
this Agreement, and the Company shall not withhold or otherwise collect any
taxes from such payments.


7.    Termination of Agreement.


(a)    Consultant may, at any time, terminate this Agreement time upon _____
(___) business days’ prior written notice to the Company and, in such case, the
Company’s obligation to pay compensation for any further services pursuant to
Paragraph 3 of this Agreement shall immediately cease. In that event, Company’s
liability to Consultant shall be limited to payment for services actually
furnished prior to termination plus reimbursable business-related expenses
incurred.


(b)    The Company may, at any time, terminate this Agreement upon _____ (___)
business days’ prior written notice to Consultant. In such case, the Company
agrees to pay the any remaining unpaid Monthly Fees under this Agreement in a
lump sum to Consultant within thirty (30) days following the termination date of
the Agreement.


(c)    Notwithstanding Paragraph 7(b) above, in the event that Consultant
breaches any of his obligations under this Agreement, the Company shall have the
right, exercisable in its sole discretion, to terminate this Agreement
immediately upon written notice to Consultant and, in such case, the Company’s
obligation to pay compensation for any further services pursuant to Paragraph 3
of this Agreement shall immediately cease. In that event, Company’s liability to
Consultant shall be limited to payment for services actually furnished prior to
termination plus reimbursable business-related expenses incurred.


(d)    Unless sooner terminated in accordance with the foregoing provisions of
this Paragraph 7, the consulting relationship established under this Agreement
shall terminate upon the completion of the Consultancy Period, and any amounts
due and payable to Consultant at that time shall be paid to him in accordance
with the foregoing terms and conditions of this Agreement.


8.    Conflicting Agreements. Consultant represents and warrants that he is not
contractually prohibited from engaging in any type of work and that he is not a
party to any agreement or under any obligation which conflicts with the terms of
this Agreement or which prohibits him from carrying out his responsibilities
under this Agreement.


9.    Restrictive Covenants. Consultant shall comply with the following
restrictions during the period this Agreement is in effect, provided that if
this Agreement is terminated prior to ___________ [DRAFTING NOTE: THIS DATE USED
SHOULD BE THE DATE THAT IS 18 MONTHS AFTER THE EFFECTIVE DATE] by Consultant or
by the Company due to a breach of this Agreement by Consultant, the following
restrictions will remain in effect for a period of six (6) months following such
termination or

Schedule A - Page 3 of 15

--------------------------------------------------------------------------------




through ___________, whichever is earlier:[DRAFTING NOTE: THIS DATE USED SHOULD
BE THE DATE THAT IS 18 MONTHS AFTER THE EFFECTIVE DATE]


(a)    Consultant shall not directly or indirectly solicit any vendor, supplier,
licensor, licensee or other business affiliate of the Company (or any affiliated
company) with respect to products or services competitive with those offered by
the Company or directly or indirectly induce any such person to terminate its
existing business relationship with the Company (or affiliated company) or
interfere in any other manner with any existing business relationship between
the Company (or any affiliated company) and any such vendor, supplier, licensor,
licensee or other business affiliate.


(b)    Consultant shall not, on his own or as an employee, agent, promoter,
consultant, advisor, independent contractor, general partner, officer, director,
investor, lender or guarantor or in any other capacity, directly or indirectly:


(i)    conduct, engage in, be connected with, have any interest in, or assist
any person or entity engaged in, any business, whether in the United States, any
possession of the United States or any foreign country or territory, that
competes with any of the businesses or programs conducted by the Company in the
education industry during the period of his employment with the Company
(hereafter collectively referred to as the “Businesses”); or


(ii)    permit his name to be used in connection with a business which is
competitive or substantially similar to the Businesses.
Notwithstanding the foregoing: (i) Consultant may own, directly or indirectly,
solely as an investment, up to one percent (1%) of any class of publicly traded
securities of any business that is competitive or substantially similar to any
of the Businesses and (ii) Consultant’s employment with any consulting firm,
investment banking firm, private equity fund, hedge fund or similar investment
fund following the termination of his employment with the Company shall not be
deemed a breach of Consultant’s restrictive covenant under this Section 10(b).


10.    Waiver. Any failure on the part of any party hereto to comply with any of
its obligations, agreements or conditions hereunder may be waived in writing by
the other party to whom such compliance is owed. Absent such written waiver, no
forbearance or other failure to insist on prompt compliance with any
obligations, agreements or conditions hereunder shall be deemed to constitute a
waiver of the rights of the party to whom compliance is owed.


11.    Notices. All notices required or permitted hereunder shall be given in
writing and (i) personally delivered to the other party, (ii) sent by certified
mail, return receipt requested, to the other party, or (iii) sent via facsimile
to the other party with a copy sent via U.S. Mail to the following address:





Schedule A - Page 4 of 15

--------------------------------------------------------------------------------




To Consultant:
 
To Company:
 
 
Dr. William Pepicello
 
Mr. Fred Newton
 
 
[INSERT ADDRESS]
 
4025 S. Riverpoint Parkway
 
 
 
 
Phoenix, AZ 85040
 
 



12.    Severability. If any provision of this Agreement is held illegal or
unenforceable by any court or other authority of competent jurisdiction, such
provision shall be deemed severable from the remaining provisions of this
Agreement and shall not affect or impair the validity or enforceability of the
remaining provisions of this Agreement.


13.    Governing Law. This Agreement is entered into in Arizona and the laws of
such State shall apply to it without resort to such State’s conflict-of-laws
rules.


14.    Binding Agreement. This Agreement, including Exhibit A, sets forth the
entire agreement between the parties as to the Services and shall be binding
upon and inure to the benefit of the parties and the heirs, legal or personal
representatives of Consultant and successors and assigns of the Company.


EXECUTED this ___ day of _____________ 201__, in Phoenix, Arizona.


UNIVERSITY OF PHOENIX, INC.
 
CONSULTANT
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Merrilee Engel
 
William J. Pepicello
 
 
Chair of the Board of Trustees
 
 
 
 
 
 
 
 
 
 
 
 
 
APOLLO GROUP, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Fred Newton
 
 
 
 
SVP Human Resources
 
 
 














Schedule A - Page 5 of 15

--------------------------------------------------------------------------------




EXHIBIT A (TO SCHEDULE A)
PROPRIETARY INFORMATION AND INTELLECTUAL PROPERTY AGREEMENT
This Proprietary Information and Intellectual Property Agreement (“PIIPA”)
confirms certain terms of my consulting services to University of Phoenix, Inc.
and Apollo Group, Inc., is a condition of my consulting relationship with the
Company, and is a material part of the consideration for the Company’s
engagement of my services as a consultant. The headings contained in this PIIPA
are for convenience only, have no legal significance, and are not intended to
change or limit this PIIPA in any matter whatsoever. Capitalized terms not
defined in this PIIPA have the meanings ascribed to them in the Company’s
Intellectual Property Policy. I have read and agree to comply with such policy.
If there is any conflict between the terms of such policy and this PIIPA, the
terms of this PIIPA will prevail.


1.Definitions
(a)The “Company”
As used in this PIIPA, the “Company” refers to University of Phoenix, Inc.,
Apollo Group, Inc., each of their respective subsidiaries, parent companies, and
successors and assigns. A subsidiary is any company that is directly or
indirectly, wholly or partially, owned by Apollo Group, Inc. I recognize and
agree that my obligations under this PIIPA and all terms of this PIIPA apply to
me regardless of whether I am engaged to provide consulting services to Apollo
Group, Inc. or any subsidiary, parent company, successor or assign of Apollo
Group, Inc.
(b)“Proprietary Information”
I understand that the Company possesses and will possess Proprietary Information
which is important to its business. For purposes of this PIIPA, “Proprietary
Information” is information that was or will be developed, created, or
discovered by or on behalf of the Company, or which became or will become known
by, or was or is conveyed to the Company. “Proprietary Information” includes
information concerning the organization, business and finances of the Company or
of any third party which the Company is under an obligation to keep confidential
or that is maintained by the Company as confidential, including (without
limitation):
(i)the Company’s Lead List which is comprised of prospective students;
(ii)data and information on current and prospective corporate accounts,
including, but not limited to, the identity of the corporate accounts, the
decision makers or decision influencers, the buying criteria of the accounts and
programs for those accounts;
(iii)information with respect to past, current and prospective merger,
acquisition, disposition, joint venture and other transactions and
opportunities, including, but not limited to, the identity of the transaction
targets or prospects, the decision makers or decision influencers with respect
to the transactions, the proposed terms and conditions of any such past, current
or prospective transactions or opportunities, including the status thereof;

Schedule A - Page 6 of 15

--------------------------------------------------------------------------------




(iv)the management process, training materials, scripts, programs and preferred
responses to features and benefits provided to enrollment counselors, academic
counselors and finance counselors;
(v)the certification training materials and processes for the certification of
the Company’s student advisors (known as the ACU online learning system
program), including, but not limited to, the tests taken, materials provided and
course work;
(vi)the information and data contained in the Company’s enrollment data system,
including all monthly enrollment reports;
(vii)salary, terms of employment, length of employment and performance review
information on the faculty members and other employees of the Company,
(viii)all business models and financial information, data and materials of the
Company not otherwise available to the general public through the Company’s
Annual Report or otherwise;
(ix)all market research or works for hire materials, including, but not limited
to, industry data, demographics, company profiles and/or specific consumer
behavior information,
(x)all monthly financial, statistical and operational information and reports
and all other information concerning enrollment by campus, profit and loss per
campus and the terms of any lease;
(xi)all monthly financial statements, including, but not limited to, any
materials prepared for the Board of Directors;
(xii)all internally developed source code and the techniques and processes
embodied therein, including, but not limited to, modifications to existing
source codes for student information systems (such as Galaxy, Campus Tracking,
OSIRIS and eCampus), academic systems (such as rEsource and OnLine Learning
System (OLS)), proprietary modifications to packaged applications (such as
PeopleSoft, Oracle Financials and ADP HRizon) and all future internally
developed source code;
(xiii)information provided to the Company from a third party under a
non-disclosure agreement;
(xiv)the “Personally Identifiable Information” of any individual that is known
or accessible as a result of either my prior employment with the Company or my
current consultancy with the Company. “Personally Identifiable Information”
includes, but is not limited to information that is directly associated with a
specific person such as a name, address, telephone number, e-mail address, or
information about activities directly linked to that person. It also includes,
but is not limited to, “Education Records” as that term is defined in the Family
Educational Rights and Privacy Act of 1974, as amended.

Schedule A - Page 7 of 15

--------------------------------------------------------------------------------




I understand and agree that my engagement as a consultant to the Company creates
a relationship of confidence and trust between the Company and me with respect
to Proprietary Information.
(c)“Company Documents and Materials”
I understand that the Company possesses or will possess “Company Documents and
Materials” which are important to its business. For purposes of this PIIPA,
“Company Documents and Materials” are documents or other media or tangible items
that contain or embody Proprietary Information or any other information
concerning the business, operations or plans of the Company, whether such
documents, media or items have been prepared by me or by others.
“Company Documents and Materials” include (without limitation) blueprints,
drawings, photographs, charts, graphs, notebooks, customer lists, computer
disks, tapes, computer hard drives, floppy disks, CD ROMS, or printouts, sound
recordings and other printed, typewritten or handwritten documents, sample
products, prototypes and models and any information recorded in any other form
whatsoever. “Company Documents and Materials” also include copies of any of the
foregoing.
2.Assignment of Rights and Confidentiality Requirements
All Proprietary Information is and shall be the sole property of the Company. I
hereby grant and assign, and agree to grant and assign, to the Company any and
all rights, title and interest I may have or acquire in such Proprietary
Information.
At all times, both during the period of my consulting relationship with the
Company and after its termination, I will keep in confidence and trust and will
not use or disclose any Proprietary Information or anything relating to it
without the prior written consent of an officer of the Company as specified in
the Company’s Delegation of Authority (“DOA”), except as may be necessary in the
ordinary course of performing my duties as a consultant to the Company. I
acknowledge that, without prejudice to any and all rights of the Company, an
injunction is the only effective remedy to protect the Company’s rights and
property as set out herein.
3.Maintenance and Return of Company Documents and Materials
I agree to make and maintain adequate and current written records, in a form
specified by the Company, of all inventions, trade secrets and works of
authorship assigned or to be assigned to the Company pursuant to this PIIPA. All
Company Documents and Materials are and shall be the sole property of the
Company.
I agree that during the period of my consulting relationship with the Company, I
will not remove any Company Documents and Materials from the business premises
of the Company or deliver any Company Documents and Materials to any person or
entity outside the Company, except in connection with performing my duties as a
consultant to the Company. I further agree that, immediately upon the
termination of my consulting relationship with the Company for any reason, or at
any time during the period of my engagement as a consultant if so requested by
the Company, I will return all Company Documents and Materials, apparatus,
equipment and other physical property, or any reproduction of such property,
excepting only (i)

Schedule A - Page 8 of 15

--------------------------------------------------------------------------------




my personal copies of records relating to my compensation; (ii) my personal
copies of any materials previously distributed generally to stockholders of the
Company; and (iii) my copy of this PIIPA.
4.Disclosure of Intellectual Property to the Company
I will promptly disclose in accordance with the Company’s Intellectual Property
Policy, all Company Intellectual Property (as defined below) which includes
(without limitation) all software programs or subroutines, source or object
code, algorithms, improvements, inventions, works of authorship, trade secrets,
technology, designs, formulas, ideas, processes, techniques, know-how and data,
whether or not patentable, and any other property subject to legal protection by
patents, copyrights, trademarks, and/or trade secrets, or which may become
subject to legal protection hereafter, whether or not they were, are, or will be
so protected, which are made or discovered or conceived or reduced to practice
or developed by me, either alone or jointly with others, during the term of my
engagement as a consultant to the Company.
I will also disclose in accordance with the Company’s Intellectual Property
Policy, all Company Intellectual Property made, discovered, conceived, reduced
to practice, or developed by me within six (6) months after the termination of
my consulting relationship with the Company which resulted, in whole or in part,
from my engagement by the Company. Such disclosures shall be received by the
Company in confidence (to the extent such Company Intellectual Property are not
assigned to the Company pursuant to Section (E) below) and do not extend the
assignment made in Section (E) below.
I agree to disclose Company Intellectual Property to the Company upon the first
to occur of:
1.    Creation;
2.    A request by Intellectual Property (“IP”) Counsel, as appointed by the
Company’s General Counsel, or a designee of IP Counsel;
3.    As required by any applicable External Sponsor contract, by this
Agreement, or by any other Company policy;
4.    A determination is made by me that the Company or an External Sponsor may
have an interest in the Intellectual Property.
I understand and agree that my disclosure of the creation of Company
Intellectual Property must occur prior to any discussions or actions involving
the Commercial Application of Company Intellectual Property and prior to any
non-confidential presentation or other public release of the Company
Intellectual Property. “Commercial Application of Intellectual Property” means
any application of Intellectual Property in which an employee or service
provider to the Company or the Company itself intends to obtain, or is likely to
receive, economic gain from the use or disposition of the Intellectual Property.

Schedule A - Page 9 of 15

--------------------------------------------------------------------------------




I further agree to disclose promptly to IP Counsel any potentially unauthorized
use of Company Intellectual Property by a third party.
Notwithstanding any other provision of this Agreement to the contrary, this
Agreement does not obligate me to assign to the Company any of my rights in
Intellectual Property that does not qualify as Company Intellectual Property.
“Company Intellectual Property” is Intellectual Property that: (a) is created in
the scope of my engagement as a consultant to the Company; (b) is developed, in
whole or in part, by the use of Company Resources (excluding resources accessed
and used entirely as part of a student or faculty academic endeavor at any
subsidiary); (c) relates to the business of the Company or to the Company’s
actual or demonstratably anticipated strategies, plans or research and
development; or (d) contains Company Proprietary Information. Company Resources
include, but are not limited to the following resources owned or controlled by
Apollo Group, Inc., or a subsidiary: facilities, computers, research funding,
resources for asynchronous or distance learning programs, paid time within the
period of my engagement as a consultant to the Company, assistance of support
staff, telecommunication services, central computing resources, instructional or
graphic design or other production services, Company trade secret information,
and any other equipment, technologies or facilities.
5.Right to New Ideas
(a)Assignment of Company Intellectual Property to the Company
I agree that all Company Intellectual Property that I make, discover, conceive,
reduce to practice or develop (in whole or in part, either alone or jointly with
others) during the period of my engagement as a consultant to the Company shall
be the sole property of the Company to the maximum extent permitted by
applicable law. However, any Intellectual Property that I make, discover,
conceive, reduce to practice or develop (in whole or in part, either alone or
jointly with others) during the period of my engagement as a consultant to the
Company shall not be the sole property of the Company so long as such
Intellectual Property does not qualify as Company Intellectual Property.
The Company shall be the sole owner of all patents, patent rights, copyrights,
trade secret rights, trademark rights and all other intellectual property or
other rights in connection with Company Intellectual Property. I hereby assign
and agree to assign to the Company any and all rights, title and interest I may
have or acquire in Company Intellectual Property.
I agree to receive written approval from IP Counsel prior to incorporating, in
any manner or fashion, any Intellectual Property not fully-owned by the Company
into Company Intellectual Property.
If I incorporate any Intellectual Property in which I have an interest into
Company Intellectual Property or any Company product, service, or process, I
hereby grant and agree to grant to the Company a royalty-free, fully paid-up,
irrevocable, perpetual, sublicensable, worldwide license to make, have made,
modify, use, market, sell and distribute any such Intellectual Property as part
of or in connection with Company Intellectual Property or Company product,
service or process in any media now known or later developed.

Schedule A - Page 10 of 15

--------------------------------------------------------------------------------




Furthermore, if I incorporate, without prior written approval, any Intellectual
Property in which any party other than the Company has an interest into Company
Intellectual Property or any Company product, service, or process, I agree to
indemnify the Company for any consequences of such incorporation.
(b)Works Made for Hire
I further acknowledge and agree that Company Intellectual Property, including
(without limitation) any computer programs, programming documentation, and other
works of authorship, are “works made for hire” for purposes of the Company’s
rights under copyright laws. I hereby assign and agree to assign to the Company
any and all rights, title and interest I may have or acquire in such works made
for hire.
(c)Cooperation
I agree to perform, during and after the period of my engagement as a consultant
to the Company, all acts deemed necessary or desirable by the Company to permit
and assist it, at the Company’s expense, in further evidencing and perfecting
the assignments made to the Company under this PIIPA and in obtaining,
maintaining, defending and enforcing patents, patent rights, copyrights,
trademark rights, trade secret rights or any other rights in connection with
Company Intellectual Property and improvements thereto in any and all
jurisdictions. Such acts may include (without limitation) execution of documents
and assistance or cooperation in legal proceedings. I hereby irrevocably
designate and appoint and agree to appoint the Company and its duly authorized
officers and agents, as my agents and attorneys to act for and on my behalf and
instead of me, to execute and file any documents, applications or related
findings and to do all other lawfully permitted acts in the same manner as I
could do to further the purposes set forth above in this Subsection 3, including
(without limitation) the perfection of assignment and the prosecution and
issuance of patents, patent applications, copyright applications and
registrations, trademark applications and registrations or other rights in
connection with Company Intellectual Property and improvements thereto with the
same legal force and effect as if executed by me.
(d)Assignment or Waiver of Moral Rights
Any assignment of copyright hereunder (and any ownership of a copyright as a
work made for hire) includes all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights” in applicable copyright or other legislation (collectively “Moral
Rights”). To the extent such Moral Rights cannot be assigned under applicable
law of a jurisdiction, and to the extent the following is allowed by the laws in
the various jurisdictions where Moral Rights exist, I hereby waive the whole of
my Moral Rights in any work and warrant that any work created by me is original.
(e)List of Intellectual Property
I have attached hereto as Appendix A a complete list of all Intellectual
Property or improvements to which I claim ownership and that I desire to remove
from the operation of this PIIPA (except for the license granted

Schedule A - Page 11 of 15

--------------------------------------------------------------------------------




in Section (E)(1) above), and I acknowledge and agree that such list is
complete. If no such list is attached to this PIIPA, I represent that I have no
such Intellectual Property at the time of signing this PIIPA.
6.Company Authorization for Publication
Prior to my submitting or disclosing for possible non-confidential publication
or dissemination outside the Company any material prepared by me that
incorporates information that concerns the Company’s Intellectual Property or
its business or anticipated research, I agree to deliver a copy of such material
to an officer of the Company as specified in the DOA for his or her review and
written consent. I agree to make such deletions and revisions as are reasonably
requested by the Company to protect its Proprietary Information and Intellectual
Property.
7.Former Employer’s, Client’s and Others’ Information
I represent that my performance of all the terms of this PIIPA does not and will
not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired or developed by me in confidence or in trust prior to
my engagement as a consultant to the Company. I agree that I will not disclose
to the Company, or use in the performance of my duties and responsibilities as a
consultant to the Company, any trade secrets or confidential or proprietary
information or material belonging to any previous employers (other than the
Company), clients or other person or entity.
8.Non-Solicitation of Employees
During the period of my consulting relationship with the Company and for a
period of one year thereafter, I agree that I will not, directly or indirectly
or by action in conjunction with any other person, company, partnership,
corporation or entity, in any manner whatsoever, seek to hire, solicit, induce,
influence or seek to influence, any Company employee to terminate his or her
employment with the Company. If there is a conflict between this provision and
any restrictive covenants contained in any consulting agreement executed by me
and the Company, the provisions of the consulting agreement will govern.
9.Independent Contractor Status.
I agree that this Agreement is not an employment contract and that I will not,
at any time, be an employee of the Company. Furthermore, I agree that, during
the term of my engagement as a consultant to the Company, I will not provide
consulting services to or become an employee of, any other firm or person
engaged in a business in any way competitive with the Company, without first
informing the Company of the existence of such proposed relationship and
obtaining the prior written consent of the Company representative responsible
for the organization in which I am providing consulting services.

Schedule A - Page 12 of 15

--------------------------------------------------------------------------------




10.Reformation and Severability
I agree that if any provision, or portion of a provision, of this Agreement is
deemed unenforceable by reason of the scope, extent or duration of its coverage,
then such provision shall be deemed amended to the extent necessary to conform
to applicable law so as to be valid and enforceable. Should any provision, or
portion of a provision, of this Agreement be deemed unenforceable for any other
reason, such unenforceability will not affect any other provision, or portion of
a provision, of this Agreement and this Agreement shall be construed as if such
unenforceable provision, or portion of provision, had never been contained
herein.
11.Authorization for Post-Termination Notification of Obligations under PIIPA
I hereby authorize the Company to notify any person or entity with whom I become
employed, or to whom I provide services, following the termination of my
consulting relationship with the Company of my ongoing obligations under this
PIIPA.
12.Entire Agreement
This PIIPA sets forth the entire agreement and understanding between the Company
and me relating to the subject matters covered therein with respect to my
consulting relationship with the Company, and this PIIPA merges, cancels,
supersedes and replaces all prior discussions between us, including (without
limitation) any and all statements, representations, negotiations, promises or
agreements relating to the subject matters covered by this PIIPA that may have
been made by any officer, employee or representative of the Company.
Furthermore, any subsequent change(s) to the terms or conditions of my
consulting relationship with the Company, including (without limitation) the
number of hours of consulting services required of me or the hourly rate of
compensation for my consulting services, shall not affect the validity or scope
of this Agreement which shall remain in full force and effect notwithstanding
any such change(s).
13.Effective Date
This Agreement shall be effective as of the first day of my engagement by the
Company as a consultant and shall be binding upon me, my heirs, executors,
assigns and administrators and shall inure to the benefit of the Company.
14.Governing Law
Although I may perform consulting services for the Company outside of Arizona or
the United States, I understand and agree that this Agreement will be
interpreted and enforced in accordance with the laws of the State of Arizona.
[continued on next page]

Schedule A - Page 13 of 15

--------------------------------------------------------------------------------




I HAVE READ THIS PIIPA CAREFULLY, AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
THAT IT IMPOSES UPON ME WITHOUT RESERVATION.
I SIGN THIS PIIPA FREELY AND VOLUNTARILY, WITHOUT COERCION OR DURESS.


Date:
 
 
 
 
 
 
 
William J. Pepicello
 
 
 
 
 
 
FOR UNIVERSITY OF PHOENIX, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
Merrilee Engel
 
 
 
 
Chair of the Board of Trustees
 
 
 
 
 
 
 
 
 
 
 
 
FOR APOLLO GROUP, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
Fred Newton
 
 
 
 
SVP Human Resources
 
 
 














Schedule A - Page 14 of 15

--------------------------------------------------------------------------------




APPENDIX A
(TO EXHIBIT A OF SCHEDULE A)
1.
The following is a complete list of all Intellectual Property relevant to the
subject matter of my consulting relationship with the Company that have been
made or discovered or conceived or first reduced to practice by me or jointly
with others prior to my engagement as a consultant by the Company that I desire
to remove from the operation of the Company’s Proprietary Information and
Intellectual Property Agreement (“PIIPA”), except for the license granted in
Section (E)(2) of the PIIPA:



    
No Intellectual Property.

    
See below:





    
See _____ (#) additional sheets attached.



2.
I propose to bring to my consulting relationship the following materials and
documents of a former client, employer or other person/entity:



    
No materials or documents

    
See below:





    
See ____ (#) additional sheet(s) attached:





Date:
___________, 201__
 
 
 
 
 
 
 
William J. Pepicello
 
 
 
 
 
 
 



        
        





Schedule A - Page 15 of 15

--------------------------------------------------------------------------------




SCHEDULE B
FORM OF GENERAL RELEASE
SEPARATION AGREEMENT
and
GENERAL RELEASE AND WAIVER OF CLAIMS
This SEPARATION AGREEMENT AND GENERAL RELEASE AND WAIVER OF CLAIMS (hereinafter
“Agreement”) is entered into between William J. Pepicello (hereinafter
“Employee”) and the Apollo Group, Inc. (“Apollo Group”), University of Phoenix,
Inc., and each of their corporate affiliates, subsidiaries, owners, directors,
officers, agents, employees and assigns (collectively referred to herein as
“Company”).


Employee’s employment with the Company shall terminate on _____________________
(the “Retirement Date”). Upon Employee’s separation from the Company, Employee
shall be paid all earned but unpaid base salary and all accrued but unpaid
vacation pay. The Retirement Date shall be Employee’s last day as an employee of
the Company. On the Retirement Date, Employee shall incur a separation from
service for purposes of Section 409A of the Internal Revenue Code (“Section
409A”). Any compensation deferred by Employee pursuant to one or more
non-qualified deferred compensation plans of the Company subject to Section 409A
shall be paid at such time and in such form of payment as set forth in each
applicable plan governing the payment of any such deferred amounts.


Employee hereby acknowledges and agrees that the severance benefits set forth in
Attachment A to this Agreement are being provided pursuant to the terms of the
Company’s Senior Executive Severance Pay Plan (the “Severance Plan”) and the
Employee’s letter agreement with the Company dated _________________ (the
“Letter Agreement”), in exchange for the general release and other promises and
covenants of Employee set forth in this Agreement and that in the absence of
such release, promises and covenants, Employee would not otherwise be entitled
to those severance benefits.


Accordingly, in consideration of the severance benefits that Employee will
receive, as set forth in Attachment A, the sufficiency of which Employee hereby
acknowledges, Employee hereby agrees to waive any and all potential claims
against the Company and/or any of its corporate affiliates, subsidiaries,
owners, directors, officers, agents, employees and assigns arising out of any
event occurring prior to Employee’s execution of this Agreement including,
without limitation, any event associated with Employee’s employment by the
Company and Employee’s separation from that employment.


This FULL RELEASE AND WAIVER OF CLAIMS (the “Release”) includes, without
limitation, any claim arising under the Civil Rights Act of 1964, as amended,
the Age Discrimination in Employment Act of 1967, as amended, the Older Workers
Benefit Protection Act, the Civil Rights Acts of 1991, the Arizona Civil Rights
Act, the Illinois Human Rights Act, the Labor Management Relations Act, the
Americans with Disabilities Act, as amended, the Pregnancy Discrimination Act,
the Family and Medical Leave Act, the Employee Retirement Income Security Act of
1974, the Worker Adjustment and Retraining Notification Act,

Schedule B - Page 1 of 8

--------------------------------------------------------------------------------




and any other federal, state or local statute or common law cause of action
including, without limitation, claims for breach of contract, compensation or
wages, wrongful discharge, retaliation, tort, violation of public policy,
infliction of emotional distress, personal injury or any claim for attorneys’
fees and/or costs. This Release also includes, without limitation, any claim
arising under any employee compensation or benefit plan, policy, program or
arrangement (whether written or oral), including, but not limited to the
Severance Plan. Employee understands that this Release precludes Employee from
recovering any monetary relief as a result of any charge, lawsuit, or other
proceeding brought by Employee or on Employee’s behalf arising out of or related
to Employee’s employment with the Company and separation from that employment.
The waiver and release contained in this General Release does not apply to any
claim which, as a matter of law, cannot be released by private agreement. If any
provision of the waiver and release contained in this General Release is found
to be unenforceable, it shall not affect the enforceability of the remaining
provisions and a court shall enforce all remaining provisions to the full extent
permitted by law.


The following claims are specifically and expressly excluded from the foregoing
Release: (i) claims for workers’ compensation benefits; (ii) claims for
unemployment compensation; (iii) health insurance benefits under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”); and (iv) claims with
respect to vested benefits under a retirement plan governed by the Employee
Retirement Income Security Act (“ERISA”) or any other vested and accrued
benefits under the terms of any other Apollo Group employee benefit plan.


Employee understands and affirms that this FULL RELEASE AND WAIVER OF CLAIMS
applies to any claims that may arise under the Age Discrimination in Employment
Act (“ADEA”). Employee acknowledges that Employee is knowingly and voluntarily
waiving and releasing any rights Employee may have under the ADEA. Employee also
acknowledges that the consideration given for the waiver and release contained
in this Agreement is in addition to anything of value to which Employee was
already entitled. Employee acknowledges that the Company has advised Employee to
consult with an attorney and discuss this Agreement and the Release set forth
herein prior to executing this Agreement. Employee further acknowledges that
Employee has been advised by this writing, as required by the Older Workers’
Benefit Protection Act (“OWBPA”), that this waiver and release do not apply to
any rights or claims that may arise after the Effective Date (defined below) of
this Agreement.


Pursuant to the OWBPA, Employee understands and affirms that, by signing this
Agreement, Employee has been given ______________ (___) calendar days measured
from the Retirement Date within which to consider this Agreement and the Release
set forth herein. Should Employee decide not to use the full ______________
(___)-calendar day review period, then Employee knowingly and voluntarily waives
any claims that Employee was not in fact given that period of time or did not
use the entire ______________ (___) calendar days to consult an attorney and/or
consider this Agreement and Release. Employee further understands that Employee
may revoke this Agreement at any time within seven (7) calendar days following
Employee’s execution of the Agreement. Written revocation is to be provided
within the seven (7) calendar

Schedule B - Page 2 of 8

--------------------------------------------------------------------------------




day revocation period to Apollo Group, Inc., Attn: Chief Human Resources
Officer, 4025 South Riverpoint Parkway, Phoenix, Arizona 85040. This Agreement
shall not become binding and enforceable until the seven (7) calendar day
revocation period has expired.


Employee may not sign this Agreement prior to Employee’s Retirement Date.
Additionally, in order for this Agreement to become effective and for Employee
to become entitled to receive the pay and benefits set forth in Attachment A,
Employee must sign and return this Agreement to the Company not later than
______________ (___) calendar days following Employee’s Retirement Date set
forth above and not revoke it.


Employee further covenants and agrees not to disclose to anyone the
negotiations, conditions or terms of this Agreement or the fact that this
Agreement exists, except to Employee’s attorney, immediate family, tax advisor,
or as may be required by law.


Employee agrees to comply with his or her obligations not to use or disclose the
Trade Secrets and Proprietary Information of the Company as set forth below:


a.
“Trade Secrets” shall be defined as information belonging to the Company or
licensed by it, including, but not limited to, technical or non-technical data,
formulae, patterns, compilations, programs, devices, methods, techniques,
drawings, processes, financial data, financial plans, product plans, or lists of
actual or potential customers or suppliers which: (1) derive economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons or entities who can obtain
economic value from their disclosure or use; and (2) are the subject of efforts
that are reasonable under the circumstances to maintain their secrecy.



b.
“Proprietary Information” shall be defined as any information that was or will
be developed, created, or discovered by or on behalf of the Company, or which
became or will become known by, or was or is conveyed to the Company.
“Proprietary Information” includes information concerning the organization,
business and finances of the Company or of any third party which the Company is
under an obligation to keep confidential or that is maintained by the Company as
confidential, including (without limitation):



(i)
the Company’s Lead List which is comprised of prospective students;



(ii)
data and information on current and prospective corporate accounts, including,
but not limited to, the identity of the corporate accounts, the decision makers
or decision influencers, the buying criteria of the accounts and programs for
those accounts;



(iii)
information with respect to past, current and prospective merger, acquisition,
disposition, joint venture and other transactions and opportunities, including,
but not limited to, the identity of the transaction targets or prospects, the
decision makers or decision influencers with respect to the transactions, the
proposed terms and conditions of any such past, current or prospective
transactions or opportunities, including the status thereof, the management
process, training


Schedule B - Page 3 of 8

--------------------------------------------------------------------------------




materials, scripts, programs and preferred responses to features and benefits
provided to enrollment counselors, academic counselors and finance counselors;


(iv)
the management process, training materials, scripts, programs and preferred
responses to features and benefits provided to enrollment counselors, academic
counselors and finance counselors;



(v)
the certification training materials and processes for the certification of the
Company’s student advisors (known as the ACU online learning system program),
including, but not limited to, the tests taken, materials provided and course
work;



(vi)
the information and data contained in the Company’s enrollment data system,
including all monthly enrollment reports;



(vii)
salary, terms of employment, length of employment and performance review
information on the faculty members and other employees of the Company, all
business models and financial information, data and materials of the Company not
otherwise available to the general public through the Company’s Annual Report or
otherwise;



(viii)
all market research or works for hire materials, including, but not limited to,
industry data, demographics, company profiles and/or specific consumer behavior
information, all monthly financial, statistical and operational information and
reports, and all other information concerning enrollment by campus, profit and
loss per campus and the terms of any lease;



(ix)
all monthly financial statements, including, but not limited to, any materials
prepared for the Board of Directors;



(x)
all internally developed source code and the techniques and processes embodied
therein, including, but not limited to, modifications to existing source codes
for student information systems (such as Galaxy, Campus Tracking, OSIRIS and
eCampus), academic systems (such as rEsource and OnLine Learning System (OLS),
proprietary modifications to packaged applications (such as PeopleSoft, Oracle
Financials and ADP HRizon) and all future internally developed source code;



(xi)
information provided to the Company from a third party under a non-disclosure
agreement; and



(xii)
the “Personally Identifiable Information” of any individual that is known or
accessible as a result of employment with the Company. “Personally Identifiable
Information” includes, but is not limited to information that is directly
associated with a specific person such as a name, address, telephone number,
e-mail address, or information about activities directly linked to


Schedule B - Page 4 of 8

--------------------------------------------------------------------------------




that person. It also includes, but is not limited to, “Education Records” as
that term is defined in the Family Educational Rights and Privacy Act of 1974,
as amended.


c.
Employee will treat as confidential and will not, without the prior written
approval of the Company, use, publish, disclose, copyright or authorize anyone
else to use, publish, disclose or copyright, any information which constitutes
Trade Secrets of the Company, whether or not the Trade Secrets are in written or
tangible form.



d.
Employee will treat as confidential and will not, without the prior written
approval of the Company, use, publish, disclose, copyright or authorize anyone
else to use, publish, disclose or copyright, any Proprietary Information for
three (3) years following the Retirement Date, whether or not the Proprietary
Information is in written or other tangible form.



During Employee’s employment and for a period of one (1) year following the
Retirement Date, Employee agrees that he or she will not, either directly or
indirectly, solicit, attempt to solicit, or assist in the solicitation of any
employee, independent contractor, or consultant of the Company for whom Employee
had managerial responsibility, to whom Employee reported, with whom Employee
participated on Company teams or projects, or about whom Employee gained
confidential salary or performance information, to terminate his or her
relationship with the Company.


If any provision of this Agreement is held by a court of competent jurisdiction
to be invalid, void, or unenforceable for whatever reason, the remaining
provisions of this Agreement shall nevertheless continue in full force and
effect without being impaired in any manner whatsoever.


Employee is and shall be solely responsible for any federal, state and local
taxes that may be owed by Employee by virtue of the receipt of any portion of
the monetary payment and other benefits provided under this Agreement. Employee
agrees to indemnify and hold the Company harmless from any and all liability,
including, without limitation, all penalties, interest and other costs that may
be imposed by the Internal Revenue Service or other governmental agencies
regarding any tax obligations that may arise from the monetary consideration
made to Employee under this Agreement.


Employee agrees that Employee will not make any disparaging, negative or untrue
statements about the Company, including, without limitation, any statements
about the Company, its products, business affairs or officers, directors or
employees. Employee acknowledges and agrees that any of the benefits payable to
Employee under this Agreement may, without prior notice, terminate immediately
upon Employee’s failure to abide by the terms of this Agreement. The Company
agrees that it will not make, and agrees to use its best efforts to cause the
officers, directors and spokespersons of the Company to refrain from making, any
public statements (or authorizing any statements to be reported as being
attributed to the Company), that are derogatory or which may tend to injure the
reputation or business of Employee, and the Company shall instruct such
officers, directors and spokespersons to refrain from making such statements.



Schedule B - Page 5 of 8

--------------------------------------------------------------------------------




Employee also agrees that if any claim is asserted by or against the Company as
to which Employee has relevant knowledge, Employee will reasonably cooperate
with the Company in the prosecution or defense of that claim, including by
providing truthful information and testimony as reasonably requested by the
Company. In that regard, the Company agrees to reimburse Employee for any
reasonable expenses actually incurred by Employee in providing such cooperation;
provided that the following conditions shall govern any reimbursements that are
to be made to Employee pursuant to the terms of this Agreement:
-
Any such expenses must be approved in advance by the Company before they are
incurred by Employee.

-
Any reimbursement amounts to which Employee may become entitled pursuant to this
Agreement in each calendar year shall not reduce the amounts to which Employee
may become entitled hereunder in any other calendar year.

-
None of Employee’s rights to reimbursement hereunder may be liquidated or
exchanged for any other benefit.

-
In no event shall any expense be reimbursed later than the close of the calendar
year following the calendar year in which that expense is incurred.



Additionally, the Company shall indemnify Employee to the maximum extent
permitted by Section 10-856 of the Arizona Revised Statutes, Article 5 of the
University of Phoenix Bylaws, and Section 5.14 of the Apollo Bylaws in regard to
Employee’s service as an officer and employee of the Company.


Except to the extent it is reasonably necessary for Employee to keep such
property in order to perform the contemplated services under Employee’s
Consulting Agreement with the Company, within seven (7) days of the Retirement
Date, Employee shall return to the Company all Company property in Employee’s
possession or control including, but not limited to, identification badges,
business cards, credit cards, telephone cards, cell phones, BlackBerrys, pagers
and all copies of all records, papers and documents made or kept by Employee
relating to the business of the Company.


The construction, interpretation and performance of this Agreement shall be
governed by the laws of the State of Arizona.


This Agreement constitutes the sole and entire agreement between the parties
hereto, and supersedes any and all understandings and agreements made prior
hereto, if any. There are no collateral understandings, representations, or
agreements other than those contained therein. No provision of this Agreement
shall be amended, waived or modified except by an instrument in writing, signed
by the parties hereto. It is understood and agreed that the offering of this
Agreement by the Company is not to be construed as an admission of any liability
on its part to Employee, other than to comply with the terms of this Agreement.



Schedule B - Page 6 of 8

--------------------------------------------------------------------------------




Employee has read and understands the contents of this Agreement and affirms
that no representations other than those contained herein have been made to
induce or influence Employee’s execution of the Agreement, and that Employee
executes this Agreement knowingly and voluntarily and upon independent advice of
Employee’s own choosing.




 
 
 
 
 
William J. Pepicello
 
Date
 
 
 
 
 
 
 
 
 
 
 
APPROVED AND ACCEPTED:
 
 
 
 
 
 
 
 
UNIVERSITY OF PHOENIX, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
[UOPX REPRESENTATIVE]
 
Date
 
 
[TITLE]
 
 
 
 
 
 
 
 
APOLLO GROUP, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
[APOLLO REPRESENTATIVE]
 
Date
 
 
[TITLE]
 
 
 



                                                



Schedule B - Page 7 of 8

--------------------------------------------------------------------------------




ATTACHMENT A (TO SCHEDULE B)
In exchange for executing the attached Separation Agreement and General Release
and Waiver of Claims and not revoking such Separation Agreement and General
Release and Waiver of Claims during the applicable seven (7)-day revocation
period so that such agreement and release become effective and enforceable,
Employee understands that Employee will receive the following separation
benefits:


[INSERT DESCRIPTION OF SEPARATION BENEFITS AND TERMS OF PAYMENT]




 
 
 
 
 
EMPLOYEE NAME (Employee ID)
 
Date
 
 
 
 
 
 
 
 
 
 
 
APPROVED AND ACCEPTED:
 
 
 
 
 
 
 
 
UNIVERSITY OF PHOENIX, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
[UOPX REPRESENTATIVE]
 
Date
 
 
[TITLE]
 
 
 
 
 
 
 
 
APOLLO GROUP, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
[APOLLO REPRESENTATIVE]
 
Date
 
 
[TITLE]
 
 
 






Schedule B - Page 8 of 8